Opinion by
Mr. Justice Dean,
We have nothing to add to the able opinion of the learned court below vindicating his judgment on the case stated, except to do, what probably, he had no opportunity to do, distinguish the cases cited by appellant in the argument before this court, *308from the one in hand. In Wilkinson v. Buist, 124 Pa. 258, this Court held, under the terms of that will, the power to sell ended with the life estate, because the testator plainly so intended. In Fidler et al. v. Lash, 125 Pa. 87, the sole purpose in creating the power to sell was to provide for the widow during her lifetime. Necessarily, the intention was, that it should end with her death. In Swift’s Appeal, 87 Pa. 502, the fact, as found by the court, was, that enough realty had been sold to pay the devises; that for this purpose alone the power had been conferred, and when the purpose was accomplished the power was exhausted. There is, really, no conflict in these cases with those cited by the court. The direction that his wife should not be required to give security for the interests of the persons “entitled in remainder” and the words “bequeath the said residue and remainder of my estate ” are not significant of a limitation of the power, in view of the whole will, and especially of the codicil. True, technically, a remainder is an estate in land, limited to take effect and to be enjoyed after another estate is determined; and such estate vests immediately on the death of the donor, to be enjoyed in possession after the determination of the particular estate. But the testator, manifestly, here used these technical words in the sense of “ balance of,” “ what is left,” or “ what may remain.”
The judgment is affirmed on the opinion of the court below.